Detailed Action
Summary
1. This office action is in response to the amendment filed on November 09, 2021. 
2. Applicant has amended claims 1 and 14.
3. Applicant has added new claims 16-18.
4.  A new claim 18 is rewritten in independent form to incorporate the allowable subject matter of claim 15 and base claim 1.
5. Claims 1-18 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein in the diagnostic mode a functionality of said at least one circuit breaker of said Page 2 of 14Appl. No. 16/819,389 Amdt. Dated November 9, 2021 Reply to Office Action of August 17, 2021 switching unit being checked and wherein in the diagnostic mode said at least one circuit breaker is open and the electrical load is connected to the energy source only via said auxiliary current path to supply the electrical load, such that despite said switching unit being open in the diagnostic mode, during operation the electrical load is supplied with the electrical energy via said auxiliary current path such that an interruption-free electrical supply of the electrical load being ensured even when said switching unit in said main current path is open, and the diagnostic mode can be activated via said controller.”
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein a functionality of the at least one circuit breaker is checked in the diagnostic mode and the electrical load being supplied with electrical energy via the auxiliary current path such that an interruption-free electrical supply of the electrical load is ensured even when the switching unit in the main current path is open.”
 In re to claim 18, claim 18 the prior art fails to disclose or suggest the emboldened and italicized features recites “in the disconnection mode said switching unit is open and the electrical load is connected to said auxiliary current path to reduce electrical energy stored inside the electrical load, said first switch being a semiconductor switch being automatically closed in the disconnection mode by means of a voltage pulse originating from the electrical load after disconnection; and the switching apparatus being operable in a diagnostic mode, in the diagnostic mode said at least one circuit breaker is open and the electrical load is connected to the energy source only via said auxiliary current path to supply the electrical load by actively closing said first switch in the diagnostic mode by means of said second switch, and the diagnostic mode can be activated via said controller.”

In re to claims 2-13 and 16-17, claims 2-13 and 16-17 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 15, claim 15 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SISAY G TIKU/
Examiner, Art Unit 2839